                                                                                                 MEMBERSHIP APPLICATION FORM
                                                                                                                                                                              USA
Customer Information
FULL NAME (LAST, FIRST, MIDDLE)                                                                                  DATE OF BIRTH (MUST BE 18)
 LAST                                        FIRST                                      MIDDLE                     MM                       DD                    YY

BILLING ADDRESS (NO P.O. BOX)                                                         CITY                                                STATE                 ZIP


SHIPPING ADDRESS (IF DIFFERENT FROM BILLING ADDRESS)


PHONE                                                  MOBILE                                                    EMAIL (REQUIRED)
                                                                                                                                                 EXHIBIT 2
Product Selection (please check one of the following membership options below):
        DreamTrips Silver subscription: $24.99 /month*

        DreamTrips Gold Membership: Initial Enrollment Fee $199.99 ($143.00 Initial Fee + $56.99/month*)

        DreamTrips Platinum Membership: Initial Enrollment Fee $299.99 ($200.00 Initial Fee + $99.99/month*)

        DreamTrips Titanium Membership: Initial Enrollment Fee $999.99 ($800.00 Initial Fee + $199.99/month*)

*Monthly Membership Fees are reoccurring and automatically charged to payment information on file. Initial and first month’s Fees are charged at the time of registration for DreamTrips
Gold, Platinum and Titanium. DreamTrips Silver first month’s fee are charged at time of registration. Members may change payment information on file at any time.



Choose ONE Method of Payment
           OPTION A IPAYOUT/EWALLET: YOU WILL RECEIVE AN EMAIL TO ACTIVATE AND FUND YOUR IPAYOUT/EWALLET ACCOUNT AND COMPLETE
           YOUR ENROLLMENT.


           OPTION B: CHECK ONE CREDIT CARD AS YOUR PRIMARY PAYMENT                                         VISA                      MASTERCARD                          AMEX

CARD NUMBER                                                                                      EXPIRATION DATE            3-OR-4 DIGIT SECURITY CODE
                                                                                                    MM          YY

NAME ON CARD                                                BILLING ADDRESS                                                       CITY                         STATE          ZIP



Have you ever been a DreamTrips Member? Yes / No If “Yes”, please provide date of last activity:
Month:				Year:			Previous ID No.:

ACKNOWLEDGEMENT
I have read the Terms and Conditions listed here and on the back of this Application, and I understand and agree to them. I authorize WorldVentures to charge my credit card or
eWallet account identified above, for all orders selected above, and certify that I am an authorized user of the credit card or eWallet account. This authorization is to remain in full
force and effect unless I provide written notification to WorldVentures within 5 business days of monthly billing date or as otherwise provided in the Terms and Conditions on the
reverse of this Application. You may cancel this transaction at any time prior to midnight on the third business day after the date of this transaction (see notice of cancellation below).
After the cancellation period you are protected by the WorldVentures 14 day refund policy on the reverse of this Application.

APPLICANT SIGNATURE                                                                                         DATE



NOTICE OF CANCELLATION: You may CANCEL this transaction without penalty or obligation, within 3 BUSINESS DAYS from the above date. (5 business days
if you reside in Alaska, 30 days if you reside in Kentucky, 7 days if you reside in Virginia and 15 days if you reside in Wisconsin). If you cancel, any property
traded in, any payments made by you under the contract of sale, and any negotiable instrument executed by you will be returned within 10 BUSINESS DAYS
following receipt by the seller of your cancellation notice, and any security interest arising out of the transaction will be cancelled. If you cancel, you must
make available to the merchant at your residence, in substantially as good condition as when received, any goods delivered to you under this contract or sale;
or you may if you wish, comply with the instructions of the merchant regarding the return shipment of the goods at the merchant’s expense and risk. If you
do not agree to return the goods to the merchant or if the merchant does not pick them up within 20 days of the date of your notice of cancellation, you may
retain or dispose of the goods without any further obligation.
INTERNAL USE ONLY:
ENROLLER NAME                                                                                               ENROLLER ID# OR USERNAME


                                           Top Copy – For Company Only                                               Bottom Copy – Customer Copy

                                                                    5100 TENNYSON PARKWAY •      PLANO, TX • 75024
                                                           PH 972. 805.5100 • FAX 972.767.3139   • WWW.WORLDVENTURES.COM
                                                                                                                                                                      Revised January 25, 2020
 VIRGINIA RESIDENTS - BUYER’S NONWAIVABLE RIGHT TO CANCEL: YOU MAY CANCEL THIS TRANSACTION, WITHOUT ANY
 PENALTY OR OBLIGATION, WITHIN SEVEN CALENDAR DAYS FROM YOUR EXECUTION OF THIS CONTRACT UNLESS YOU
 HAVE ALREADY USED THE TRAVEL SERVICES PROVIDED IN CONNECTION WITH THIS TRAVEL SERVICES AGREEMENT. IF
 YOU HAVE ALREADY USED THE TRAVEL SERVICES PROVIDED IN CONNECTION WITH THIS TRAVEL SERVICES AGREEMENT,
 YOU MAY STILL CANCEL THIS TRANSACTION WITHIN SEVEN CALENDAR DAYS FROM YOUR EXECUTION HEREOF, BUT YOU
 ARE NOT ENTITLED TO A REFUND OF ANY PRIOR PAYMENTS MADE FOR THE SPECIFIC TRAVEL SERVICES UTILIZED.
 Missouri Residents: Assuming you have returned to the travel club all materials delivered to
 the purchaser at closing, you have the right to rescind this transaction for a period of three
 business days after the date of this agreement. To exercise the right of rescission, you must
 deliver to the travel club, either in person or by first class mail postmarked within the three-
 business-day period, at the address referenced in this contract, a written statement of your
 desire to rescind this transaction, and all materials of value that were provided and given to
 you at the time of the purchase of your travel club membership.
 TO CANCEL THIS TRANSACTION, MAIL OR DELIVER A SIGNED AND DATED COPY OF THIS CANCELLATION NOTICE OR ANY OTHER WRITTEN NOTICE OR
 SEND A TELEGRAM TO: WorldVentures, 5100 Tennyson Parkway, Plano, TX 75024 NOT LATER THAN MIDNIGHT OF the third business day following the date
 set forth above.
 I HEREBY CANCEL THIS TRANSACTION.
 SIGNED                                                                                                              DATE




                                                               Membership Terms and Conditions
These Terms and Conditions set out the basis on which a Member may participate in the               5. Your Membership shall remain in effect until (i) terminated by you by sending, in writing, notice
WorldVentures DreamTrips travel club program at the level of Benefits selected and use his or her   of cancellation of your Membership to WorldVentures by certified mail to 5100 Tennyson Parkway,
WorldVentures DreamTrips Membership. The following provisions govern the ownership and use          Plano, TX 75024 or by email to support@worldventures.com or (ii) terminated by WorldVentures by
of Membership:                                                                                      sending in writing, notice of cancellation of your Membership to you by certified mail at the address
Definitions: The following terms when used herein shall have the following meanings;                held on file by WorldVentures for you or by email to the email address held on file for you at the date
“Affiliate” means: a third party with whom WorldVentures has entered into a contract wherein        of the notice. (Notice to WorldVentures must include your signature, printed name, address, and
the third party provides Benefits to Members of the closed-user group program operated by           Member Identification Number). Your Membership will also be terminated with immediate effect
WorldVentures.                                                                                      if you stop payment of the Monthly Membership Fee or if any of the information provided by you
“Benefits” means: access to the various special products and services made available to Members,    on your Application is found to be false, inaccurate or fraudulent. Notice of cancellation must be
which Benefits shall be as published on the DreamTrips website. Benefits may vary by level of       received by WorldVentures at least five (5) business days prior to the scheduled charging date
Membership selected. Benefits may include travel commissions, preferred rates, net rates, special   of your payment account. If a cancellation notice is received fewer than five (5) business days
offers, exclusive product and or pricing and such other products and services as WorldVentures      prior to the scheduled charging date, cancellation will become effective in the month following
shall in its sole discretion offer from time to time.                                               the month in which the notice of cancellation is received by WorldVentures. Termination by either
“Initial Membership Fee” means: the one-time payment due on application to become a Member.         party shall terminate your use of the Benefits of Membership and access to the Web Site with
“Member” means: a person who has been accepted by WorldVentures as a member and who has             effect from the next scheduled payment charging date. You may cancel your Membership without
paid the Initial Membership Fee and continues to pay the Monthly Membership Fee. A person           penalty or obligation, within three (3) business days from the date of your application to become
immediately ceases to be a Member if he or she terminates his or her Membership or fails to pay     a Member. Alaska Residents: If you are resident in Alaska you may cancel your Membership
the Monthly Membership Fee when due. For purposes of these Terms and Conditions, DreamTrips         without penalty or obligation within five (5) business days of the date of acceptance of your
Silver subscribers are also referred to as “Members”.                                               application and receive a full refund. Kentucky Residents: If you are resident in Kentucky you
“Membership” means: participation in the closed-user group which entitles the Member to             may cancel your Membership without penalty or obligation within thirty (30) days of the date of
access all of the Benefits, according to level, offered from time to time by WorldVentures          acceptance of your application and receive a full refund. If you cancel after thirty (30) days, you
through the Membership program. For purposes of these Terms and Conditions, DreamTrips Silver       will be entitled to receive a pro rata refund without deduction for benefits received. Missouri
subscriptions are also referred to as “Memberships”.                                                Residents Assuming you have returned to the travel club all materials delivered to the purchaser
“Membership Application” means: this paper Membership Application Form and application              at closing, you have the right to rescind this transaction for a period of three (3) business days
process.                                                                                            after the date of this agreement. To exercise the right of rescission, you must deliver to the travel
“Monthly Membership Fee” means: the monthly payment made by a Member to maintain                    club, either in person or by first class mail postmarked within the three-business-day period, at the
Membership in the program.                                                                          address referenced in this contract, a written statement of your desire to rescind this transaction,
“Membership Level” means: the level of Benefits selected by the Member.                             and all materials of value that were provided and given to you at the time of the purchase of your
“Web Site” means: the DreamTrips website, www.dreamtrips.com or sub domains of that Web Site        travel club membership. New Hampshire Residents: If you are resident in New Hampshire and
and any other web sites including subdomains through which WorldVentures may offer access to        cancel your Membership more than three (3) business days after its execution you are entitled
Program Benefits from time to time.                                                                 to a pro rata refund of the Initial and Monthly Membership Fees without deduction for benefits
“WorldVentures or We” means: WorldVentures Marketing, LLC, a limited liability company              received. Virginia Residents: If you are a resident of Virginia you may cancel your membership
registered in Nevada.                                                                               until midnight of the seventh (7th) calendar day after execution of this contract. If the seventh
For the purpose of these terms and conditions we may refer to DreamTrips Silver, DreamTrips Gold,   calendar day falls on a Sunday or legal holiday, then the right to cancel the travel service
DreamTrips Platinum or DreamTrips Titanium Memberships collectively and in the alternative as       agreement shall expire on the day immediately following that Sunday or legal holiday. Within
the “Program”.                                                                                      forty-five days after notice of cancellation is received, WorldVentures shall refund to you any
                                                                                                    payments made by you pursuant to this agreement. However, WorldVentures may retain
1. To become a Member of the Program you must be 18 years of age or older and reside in the USA.    payments made for specific travel services utilized. The refund may be made by crediting your
2. WorldVentures may refuse to accept any Membership Application in its sole discretion.            credit card account if a credit card was used to make a payment and if WorldVentures informs
3. Membership in the Program becomes effective only when the Membership Application is              you in writing that the credit card account has been credited. Wisconsin Residents: If you are
accepted by WorldVentures, the Initial Membership Fee and the first Monthly Membership Fee          resident in Wisconsin you may cancel your Membership within three (3) months or within
is paid and received by WorldVentures, and on your first visit to the Web Site you have accepted    three (3) days of your first purchase of goods or services through the Program, whichever
the Terms and Conditions of Membership. Continued Membership is at all times after acceptance       occurs first. If you are resident in Wisconsin and cancel within the first fifteen (15) days of
conditional upon payment by you of the Monthly Membership Fee.                                      acceptance of application you receive a full refund of your Initial and Monthly Membership
4. If paying by credit or debit card you hereby certify that the credit or debit card or eWallet    Fees or if you cancel within three (3) months of acceptance of application or within three (3)
account used to make payment is held in your name or that you are an authorized user of the card    days of you first purchase (whichever occurs first), you will be entitled to a pro rata refund
or account. You hereby authorize WorldVentures to charge your credit or debit card or eWallet       of your Initial and Monthly Membership Fees, without deduction for benefits received. After
accounts identified in your Application, or advised to WorldVentures from time to time, with the    the cancellation period set out above you may still cancel your Membership providing it is within
Initial Membership Fee and the Monthly Membership Fee. You confirm that you understand and          fourteen (14) days of your application to become a Member and receive a full refund of the amount
agree that the transaction contemplated by this purchase consists of the Initial Membership Fee     paid to WorldVentures in connection with your Membership in accordance with WorldVentures
and the recurring Monthly Membership Fee until the Membership is cancelled by notice in writing     refund policy. If you cancel your Membership after booking a DreamTrip or other travel using your
in accordance with these Terms and Conditions.                                                      Membership WorldVentures may choose to cancel your travel and to refund the cost already paid.



                                              Top Copy – For Company Only                                                  Bottom Copy – Customer Copy

                                                                       5100 TENNYSON PARKWAY •        PLANO, TX • 75024
                                                              PH 972. 805.5100 • FAX 972.767.3139     • WWW.WORLDVENTURES.COM
                                                                                                                                                                                  Revised January 25, 2020
If WorldVentures chooses to make a refund to you it shall not be responsible for any other costs         of the State of Texas, excluding its conflicts of law rules.
incurred by you in connection with the cancellation of your booking.                                     17. We grant you only a limited, non-transferable and non-exclusive license to use the software,
6. WorldVentures supplies certain Benefits itself and/or through associated entities but also            documentation and other content of the Web Site necessary to access, explore and otherwise
contracts with various Affiliates to provide Benefits to Members, which Benefits will change from        use the Web Site in real time and to use the materials and the Benefits of the Programmed on the
time to time. WorldVentures shall at all times provide updated information as to Benefits available      Web Site in a manner consistent with these Terms and Conditions.
via its website and by notice to Members. You acknowledge that all post sale customer service            18. Any software that is made available to download from the Web Site (the “Software”) is the
support may be rendered in English by WorldVentures or its Affiliates.7. Benefits may be booked          copyrighted work of WorldVentures, its subsidiary, associate or affiliated entities and/or its
and used by any Member and by one (1) adult aged 18 or older who resides in the same household           Affiliates and/or their suppliers or licensors. Use of the Software is governed by the terms of the
as the booking Member including a spouse, civil or other partner. A maximum of two (2) adults            use of the Web Site.
aged 18 or older may travel on a DreamTrip per booking provided at least one (1) adult on the            19. Without limiting the foregoing, copying or reproduction of the Software or of the Web Site
booking is a Member or is an adult aged 18 or older who resides in the same household as the             content to any other server or location for further reproduction or redistribution is expressly
Member. A Membership may only be held in the name of an individual person; WorldVentures                 prohibited.
does not accept Membership Applications in multiple names, partnerships, trusts or in the names          20. You shall not use, disseminate or reproduce any WorldVentures trademarks, copyrights or
of business entities.                                                                                    other intellectual property in marketing materials, advertising on social media including but not
8. Members may take dependent children on DreamTrips by paying the company designated trip               limited to Facebook, Twitter, or LinkedIn, domain registration or any other advertising and or
charge. Children may be charged an additional Dependent Child Fee (DCF), which is particular             marketing outlet without the expressed written consent from the WorldVentures Compliance
to each DreamTrip and will change accordingly. Dependent children are those children residing            department.
with their parent(s) or legal guardian(s), in school and 18 years of age or under. Those children who    21. You shall not use the Web Site for any purpose that is unlawful or prohibited by these Terms
are over the age of 18, un-married, residing with their parent(s) or legal guardian(s), and attending    and Conditions, and you agree to respect other users of the Web Site. We reserve the right to
school (up to the age of 25) are also considered dependent children. In addition, a child who is         terminate your use of the Web Site and your Membership if, at any time, you engage in any conduct
permanently disabled (no matter what age) and under the direct care of his or her parent(s) or           that we, in our sole discretion, deem to be detrimental to WorldVentures, the general public
legal guardian(s) is a dependent child. Additional rooms for dependent children under the age of         or other users. In such instances, you shall forfeit Membership “points” or any other incentives
18 years not sharing accommodation with adult guests can be requested but are not guaranteed             awarded by us or our Affiliates accrued but not redeemed or used upon the termination of your
to be available and will be subject to additional charges which may vary.                                Membership. In addition, you agree to refund to us the reasonable value of any incentives or
9. You agree that it is your responsibility to choose which Benefits you use and or DreamTrips or        remuneration you receive or realize as a result of any illegal or wrongful conduct, or conduct in
other travel you purchase and that not electing to participate in all or any of the Benefits offered     violation of these Terms and Conditions.
at your level does not constitute a breach of this agreement. You further agree that, except in          22. No relationship between WorldVentures and any third parties, including but not limited to
accordance with these Terms and Conditions, you will not be eligible for a full or partial refund        travel agents, travel experts, writers, and Members, whether or not they share in the revenues
of your Initial Membership Fee and Monthly Membership Fees as a result of your non-use of any            and/or profits of WorldVentures, who post, publish, view, receive, or utilize information and/or
of the Benefits of the Program. Benefits available may vary by level of Membership selected              materials on the Web Site shall be construed as establishing agency, employment, partnership,
and may be varied and or replaced by alternative Benefits at any time in the sole discretion             joint venture or any other relationship giving rise to vicarious liability of WorldVentures, its
of WorldVentures DreamTrips Silver subscriptions are not eligible to book DreamTrips vacation            subsidiaries, associated or affiliated entities.
packages... A Member who has paid all Monthly Fees may at any time choose to upgrade or                  23. We may revise and amend these Terms and Conditions from time to time. Your use of any of
downgrade his or her level of Membership in accordance with the applicable upgrade or                    the Web Site and Benefits offered in the Program will be subject to the Terms and Conditions in
downgrade terms and conditions in force at the date of upgrade or downgrade with effect from             force at the time you access the Web Site and the Benefits and your use of the Web Site and or the
the next scheduled charging date.                                                                        Benefits shall constitute your acceptance of the applicable terms and conditions.
10. You agree that due to the inherently limited inventory in the travel industry, the availability of   24. By completing and submitting the Membership Application Form, you specifically authorize
specific travel services or features such as room upgrade or amenities is not guaranteed and may         WorldVentures to transfer and disclose personal or confidential information which you have
be subject to limits on availability or price which may vary. You further agree that WorldVentures       provided to WorldVentures in connection with your Membership Application Form to its parent
will make every available opportunity to offer you the best possible price but that prices may           and associated or affiliated companies, its partners, licensees, agents and vendors and to
increase above the initially published price due to limited inventory availability. DreamTrips and       WorldVentures independent sales representatives and to applicable government or regulatory
other travel are booked subject to the booking terms and cancellation policy applicable to each          bodies, if required by law. You consent to WorldVentures and its parent and associated or affiliated
booking, which may contain restrictions imposed by an Affiliates such as minimum or maximum              companies, its partners, licensees, agents and vendors and independent sales representatives
age requirements, travel insurance and visa requirements. It is your responsibility to ensure that       communicating with you by electronic mail at the email address and/or by text message at the cell
you are able to comply with the booking terms including any such restriction or requirements             number you have entered on the Membership Application Form or as advised to WorldVentures
before booking. WorldVentures shall not be responsible for your failure to comply with such              by you from time to time. Such emails and /or text messages may include offers and solicitations
restrictions or requirements, where you have been advised of these on or prior to booking.               for the sale and purchase of WorldVentures products, sales aids, and services. Your consent
11. Membership is personal to you as a Member and you may not transfer, assign, charge or                to receive such emails and/or text messages shall survive the termination or expiration of this
otherwise dispose any of your rights or obligations without the prior written consent of                 agreement for any reason unless and until you inform WorldVentures of revocation of consent to
WorldVentures. The Membership shall terminate automatically on the death of the individual in            receive such communications. You may revoke your consent in writing by emailing
whose name the Membership is held.                                                                       privacy@worldventures.com or by utilizing the unsubscribe option contained within a
12. These Terms and Conditions must be read in conjunction with the terms and restrictions               WorldVentures email or text communication.
unique to each Affiliate and the purchase of all products and/or services is subject to the terms        25. WorldVentures, its parent, subsidiaries or associated or affiliated companies, and their
and conditions of use or booking of the Affiliate supplying such products or services to the             directors, officers, owners, employees, assigns, and agents (collectively referred to in this
Member.                                                                                                  section 25 as “Associates”), shall not be liable for, and you hereby release WorldVentures and its
13. All materials, information, software, products, and services included on or available through        Associates from, all claims for consequential and exemplary damages. As a Member you agree to
the Web Site (the “content”) are provided “AS IS” and “AS AVAILABLE” for your use. The content           comply with the Member code of conduct when travelling as a DreamTrips Member. You further
is provided without warranties of any kind, either express or implied.                                   agree to indemnify WorldVentures for any liability, (including attorney fees), damages, fines,
14. Under no circumstances shall WorldVentures, their affiliates, contractors, licensors, suppliers,     penalties, or other awards arising from your conduct when travelling as a DreamTrips Member.
agents, any independent provider/transmitter of information, or the employees, agents, officers          WorldVentures may at any time set off any liability of the Member against any liability of
or directors of the foregoing parties (collectively, the “covered parties”) be liable for any direct,    WorldVentures, whether either liability is present or future, liquidated or unliquidated, and whether
indirect, punitive, incidental, special or consequential damages that result from: (1) the use of, or    or not either liability arises under these terms and conditions. Any exercise by WorldVentures of
inability to use, the Web Site; (2) any inaccuracy, error, delay in or omission of, any information,     its rights under this section shall not limit or affect any other rights or remedies available to it
or the transmission or delivery of any information; (3) any negligent or reckless act or omission;       under these Terms and Conditions or otherwise.
or (4) any force majeure event. In no event shall any of the covered parties’ liability for damages      26. The Membership Application Form and these Terms and Conditions constitute the
to a Member exceed the Initial and Monthly Membership Fees paid by the Member during the                 entire contract between you and WorldVentures relating to your Membership. Any promises,
12 months immediately preceding the first event that is alleged to have caused the damages.              representations, offers, and other communications not expressly set forth in these Terms and
15. Any controversy, claim or dispute arising out of or relating to these Terms and Conditions shall     Conditions are of no force or effect.
be resolved exclusively by confidential, binding arbitration in Dallas, Texas. The arbitration shall     27. Any waiver by WorldVentures of any breach of these Terms and Conditions must be in writing
be conducted before the American Arbitration Association, and shall be conducted pursuant                and signed by an authorized officer of WorldVentures. Waiver by WorldVentures of any breach
to the Commercial Dispute Resolution Procedures then in effect. Judgment upon any award                  of these Terms and Conditions by you shall not operate or be construed as a waiver of any
rendered in the arbitration may be enforced by any court of competent jurisdiction. Unless               subsequent breach.
decided otherwise in the arbitration, each party shall bear its fees and/or costs shall be shared        28. If any provision of the Agreement is held to be invalid or unenforceable, such provision shall
equally.                                                                                                 be reformed only to the extent necessary to make it enforceable and the balance of these Terms
16. These Terms and Conditions shall be governed by and construed in accordance with the laws            and Conditions will remain in full force and effect.




                                             Top Copy – For Company Only                                                      Bottom Copy – Customer Copy

                                                                       5100 TENNYSON PARKWAY •           PLANO, TX • 75024
                                                              PH 972. 805.5100 • FAX 972.767.3139        • WWW.WORLDVENTURES.COM
                                                                                                                                                                                    Revised January 25, 2020
